DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on December 1, 2022 is acknowledged. Accordingly claims 1, 4-7, 9-11, 13 and 16-26 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-11, 13 and 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9-11, 13 and 16-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackinnon Keith (hereinafter “Keith”) U.S. Patent Application Publication No. 2013/0256403 A1 in view of Subbarayan et al (hereinafter “Subbarayan”) U.S. patent Application Publication No. 2018/0183737 A1 

As per claims 1, 10 and 16, Keith discloses a method for using a social media messing session at a user device of a user with a merchant server, the method comprising:
establishing, by the user device of a user, the social media messaging session between the user device and the merchant server (0347, which discloses that “The consumer opens the service provider technology to the payment screen, establishing a network connection to the service provider. This network connection is the connection 112 in FIG. 1 and FIG. 1A. This screen initially displays the consumer/device specific QR code.”);
opening webview within the social media messaging session of the user device and authenticating the user via a connect webview service within the webview using an authentication mechanism available on a wallet application on the user device (0337, which discloses that “The social media module may also connect with the consumer profile 502 to retrieve the consumer's username and password for faster access to his or her social media account.”);
based on the authenticating the user, pairing the wallet application with the merchant server via an acceptance by the user of an option for pairing displayed on the webview and recording pairing information in a social media session token, the pairing allowing an express checkout mechanism (0349, which discloses that “The retailer POS sends the customer and device pair string represented by the QR code along with the transaction details to the service provider by a regularly established connection 114 (see FIG. 1 and FIG. 1A).”; 0124; 0354);
based on allowing an express checkout mechanism, provisioning, by the user device, the social media session token for the merchant server, the social media session token not containing information for establishing a transaction for the order being placed on the merchant server (0354, which discloses that “The consumer device receives the transaction-specific QR code and updates its currently displayed payment screen display to show the new image. Note that the new QR-code will never arrive at the consumer device unless the consumer has a valid device for the customer-device pair code as the service provider server can check the device identifier and other properties to ensure the code is only sent to a valid device.”; 0124; 0357; 0360), 
wherein the merchant server uses the social media session token to obtain an access token from the payment service provider to establish the transaction for the order (0139, which discloses that “The secure self-payment method requires the retailer to capture the QR code displayed on the consumer's device with a device with access to a connection to the service provider API for purchase information retrieval. In the preferred embodiment, this device is a retailer mobile device running the retailer verification app.”0337, which discloses that “The social media module may also connect with the consumer profile 502 to retrieve the consumer's username and password for faster access to his or her social media account.”); 
generating, by the user device, order information relating to the order for the merchant server in the social media messaging session, wherein the merchant server creates the order from the order information (see claim 1, which discloses that “receiving a first set of data from the mobile device, said first set of data identifying one or more goods or services to be purchased.”);
displaying order details associated with the order received from the merchant serve, on the webview within the social media messaging session to proceed with the transaction for the order (see claim 26, which discloses that “receiving from the server a list of goods or services purchased by the consumer associated with said QR code; and displaying on the retailer electronic device the goods or services purchased.”); and 
based on the activation of the button, selecting using the wallet application, a virtual transaction card from the plurality of transaction cards associated with the wallet application and an account associated with the virtual transaction card and providing a checkout token containing payment information, including the account to the merchant server (0128, which discloses that “In the preferred embodiment, the consumer can initiate this automated process by hitting a purchase button.”; 0129, which discloses that “At step 408 the web API, or alternatively the self-payment application running on the consumer's mobile device, checks to determine if the consumer would like to use a saved or cached credit card or payment method, and determines whether or not the method selected by the consumer is valid. Two possible outcomes of the check at step 408 are "Yes" and "No". "Yes", step 410, is a result of a stored and valid payment method being found and selected by the consumer in-app as his or her method of payment for the current purchase.”), 
wherein the merchant server initiates the transaction with the payment service provider using the checkout token and the access token (0133, which discloses that “At step 416 the web API receives the payment data and verification values and passes this information forward to a payment processor.”);
Alternatively, Subbarayan discloses the method comprising:
establishing, by the user device of a user, the messaging session between the user device and the merchant server (see fig. 4C and 4D; see abstr., which discloses that “a commerce system allows the user to initiate a communications session with a messaging bot associated with the merchant using natural language.  One or more embodiments use natural language processing to analyze messages from the user to the messaging bot, and from the messaging bot to the user, to identify a product and a request to purchase the identified product.”; 0040);
generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information (0007, which discloses that “The systems and methods analyze messages during communications sessions to identify requests by users to purchase products.  Specifically, one or more embodiments use natural language processing to analyze one or more messages by the users to the messaging bots to identify a product based on context of a conversation session, including descriptions of the product.”; 0025; 0032; 0058, which discloses “After generating a message to purchase a product, the user client device 104 sends the message 216 to the commerce system 110 in connection with the communications session between the user and the messaging bot.”; 0041);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Keith and incorporate a method comprising: establishing, by the user device of a user, the messaging session between the user device and the merchant server and generating, by the user device, order information relating to the order for the merchant server in the messaging session, wherein the merchant server creates the order from the order information in view of the teachings of Subbarayan in order to facilitate order processing.

As per claims 4, 13 and 21, Keith further discloses the method, wherein the checkout token does not provide user credentials, and allows the user credentials to be accessed through a secure channel (0136; 0137; 0138)

As per claims 5 and 22, Keith discloses the method further comprising: 
providing authorization for use of the access token in multiple transactions, and wherein the access token allows bypassing of an authorization step at the user device (0072; 0082; 0139).

As per claim 6 and 20, Keith further discloses the method wherein initiating the transaction with the payment service provider comprises a secure channel to access the payment service provider via a transaction system gateway (0059; 0060; 0074).

As per claim 7, keith further discloses the method, wherein the social media messaging session is a social media session (0113); and
wherein the webview is accessed in the social media session to allow user payment confirmation (0113).

As per claims 9 and 18, Keith further discloses the method, wherein the social media messaging session include a payment link as a Universal Resource Locator (URL) within the webview (0074; 0095; 0096).

As per claims 11 and 17, Keith further discloses the non-transitory computer readable medium, wherein the processor further performs operations comprising: 
displaying within the webview a selection for confirmation by the user (0128; 0129); and
receiving from the user an activation of the selectionto confirm proceeding with the transaction (0128; 0129)

As per claim 19, Keith further discloses the non-transitory computer readable medium, wherein the access token is obtained during the social media messaging session, the social media messaging session including at least one natural language question (0139; 0340; 0337) 

As per claim 23, Keith further discloses the non-transitory computer readable medium, wherein the social media messaging session is a social media session (0081; 0124; 0336).

As per claim 24, Keith further discloses the computer readable medium,
wherein the webview is accessed in the social media messaging session to allow user payment confirmation (0336; 0337) and 
wherein a payment link is provided in the social media messaging session as a Universal Resource Locator (URL) within the webview (0336; 0337).

As per claim 25, Keith further discloses the computer readable medium, wherein the social media messaging session comprises a chatbot, and further comprising:
utilizing the chatbot at the merchant server, the chatbot enabling a natural language interaction with the user (0336; 0337)

As per claim 26, Keith failed to explicitly disclose the method, the method further comprising:
obtaining an authentication of the user from an issuer bank before providing the checkout token (0354; 0109; 0129; 0130)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        December 12, 2022